Writ of habeas corpus in the nature of an application for bail reduction upon Kings County indictment No. 3592/13.
Adjudged that the writ is sustained, without costs or disbursements, bail on Kings County indictment No. 3592/13 is granted *887in the sum of $700,000, which may be posted in the form of an insurance company bail bond in that sum or by depositing the sum of $700,000 as a cash bail alternative, on condition that (1) the defendant shall surrender any and all passports he may have to the Office of the Attorney General and is prohibited from applying for any new or replacement passports; (2) the defendant shall wear an electronic monitoring bracelet, with monitoring services to be provided by an entity approved by the Office of the Attorney General and paid for by the defendant; (3) the defendant shall be allowed to travel only within the State of New Jersey, and New York County and Kings County, within the State of New York; (4) any violations of the conditions set forth herein relating to the electronic monitoring of the defendant shall be reported by the electronic monitoring service to the Office of the Attorney General; and (5) the defendant shall provide to the Office of the Attorney General, in a form approved by the Office of the Attorney General, an affidavit in which he agrees that if he leaves the State of New York and fails to return, he waives his right to oppose extradition; and it is further,
Ordered that upon receipt of a copy of this decision, order and judgment together with proof that the defendant has (1) given an insurance company bail bond in the amount of $700,000 or has deposited the sum of $700,000 as a cash bail alternative, (2) surrendered any and all passports to the Office of the Attorney General, (3) arranged for electronic monitoring with an entity approved by the Office of the Attorney General, (4) provided the Office of the Attorney General with an affidavit waiving his right to oppose extradition, the Warden of the facility at which the defendant is incarcerated, or his or her agent, is directed to immediately release the defendant. Balkin, J.E, Sgroi, Cohen and LaSalle, JJ., concur.